SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In April 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 14,714,346 0.0936 0.0936 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 05 25,406 0.0000 0.00 Shares Common Direct with the Company Conversion in ADRs 11 13,478 0.0000 0.00 Shares Common Direct with the Company Conversion in ADRs 12 28,490 0.0000 0.00 Shares Common Direct with the Company Conversion in ADRs 13 10,942 0.0000 0.00 Shares Common Direct with the Company Conversion in ADRs 18 2,744 0.0000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 04 56,750 1.456480 82,655.24 Shares Common Direct with the Company Exerc Options 07 452,775 4.353760 1,971,273.68 Shares Common Direct with the Company Exerc Options 07 275,130 10.112000 2,782,114.56 Shares Common Direct with the Company Exerc Options 12 110,315 8.724000 962,388.06 Shares Common Direct with the Company Exerc Options 13 87,000 4.353760 378,777.12 Shares Common Direct with the Company Exerc Options 13 42,500 5.367600 228,123.00 Shares Common Direct with the Company Exerc Options 17 166,975 0.061064 10,196.16 Shares Common Direct with the Company Exerc Options 17 203,600 3.280960 668,003.46 Shares Common Direct with the Company Exerc Options 17 21,525 4.353760 93,714.68 Shares Common Direct with the Company Exerc Options 17 14,255 8.724000 124,360.62 Shares Common Direct with the Company Exerc Options 17 342,575 9.359600 3,206,364.97 Shares Common Direct with the Company Exerc Options 17 307,200 11.972000 3,677,798.40 Shares Common Direct with the Company Exerc Options 18 48,600 4.353760 211,592,74 Shares Common Direct with the Company Exerc Options 18 32,185 8.724000 280,781.94 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 07 16,018 18.05 289,124.90 Shares Common Direct with the Company Plan of Shares Acquisition 11 3,225 17.62 56,824.50 Shares Common Direct with the Company Plan of Shares Acquisition 12 9,190 17.67 162,387.30 Shares Common Direct with the Company Plan of Shares Acquisition 17 64,247 18.06 1,160,300.82 Shares Common Direct with the Company Plan of Shares Acquisition 18 35,000 18.16 635,600.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 12,599,581 0.0802 0.0802 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In April 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price USD Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 05 25,406 0.0000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 11 13,478 0.0000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 12 28,490 0.0000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 13 10,942 0.0000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 18 2,744 0.0000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 05 14,619 5.72 83,620.23 ADR (*) Common Direct with the Company Plan of Shares Acquisition 11 264,572 5.57 1,473,665.00 ADR (*) Common Direct with the Company Plan of Shares Acquisition 12 16,810 5.63 94,640.76 ADR (*) Common Direct with the Company Plan of Shares Acquisition 13 13,403 5.62 75,323.43 Total Buy ADR (*) Common Direct with the Company Exerc Options 05 40,025 2.0892 83,620.23 ADR (*) Common Direct with the Company Exerc Options 11 278,050 5.3000 1,473,665.00 ADR (*) Common Direct with the Company Exerc Options 12 45,300 2.0892 94,640.76 ADR (*) Common Direct with the Company Exerc Options 13 24,345 3.0940 75,323.43 ADR (*) Common Direct with the Company Deferred ADRs 18 2,744 2.3434 6,430.29 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 10, 2017 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
